DETAILED ACTION
	Applicant’s amendments to the claims, filed on 4/23/2021, were received. Claims 1-4, 6-14, and 17-20 were amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
No limitations are interpreted under 35 U.S.C. 112(f) since the claims have been amended such that no limitations currently meet the 3-prong analysis. See MPEP 2181.
	


Claim Rejections - 35 USC § 112
The previous rejection under 35 U.S.C. 112(b) on claim 9 is withdrawn since the claim has been amended.

Claim Rejections - 35 USC § 103
Claims 1, 2, 3, 5, 7, 11, 13, 15, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takamori (USP 6319317) in view of Fitzsimmons (USP 6493078, already of record).

a spin chuck 25 (substrate holder) configured to hold a substrate W and rotate the substrate W about an axis (col. 9, lines 1-14); 
a nozzle 86 (dispenser) configured to dispense liquid on a working surface of the substrate W while the substrate W is being rotated on the chuck 25 (substrate holder) (col. 9, lines 27-36); 
a sensor 105 (video camera) positioned to capture images of liquid progression across the working surface of the substrate W (col. 8, lines 30-58; col. 10, lines 35-53); and 
a controller 110 (implicit of processor) configured to examine images of movement of a first liquid on the working surface of the substrate W, and generate real-time feedback data while the substrate W is rotating with the first liquid thereon (col. 8, lines 30-58; col. 10, lines 10-16; col. 10, lines 35-53); and 
a controller 110 (system controller) connected to the chuck 52 (substrate holder) and connected to the nozzle 86 (dispense unit), the controller 110 (system controller) configured to adjust a given dispense operation of the first liquid on the working surface of the substrate W in real-time based on the real-time feedback data corresponding to the given dispense operation (col. 8, lines 30-58; col. 10, lines 10-16; col. 14, lines 62-67 through col. 15, lines 1-4).
It is recognized that col. 9, lines 53-57 of Takamori discloses “If the spreading speed of the outline exceeds the predetermined speed, a control signal is output from the unit controller 110 to, for example, the drive motor 54, and the speed of the rotation of the wafer W is decreased based on the control signal in the following coating processing.”
	However, col. 10, lines 10-16 of Takamori alternatively discloses “Moreover, to prevent a scratchpad, it is suitable to control both the rotation speed of the wafer W and the amount or the speed of the resist solution R discharged. In this case, when the unit controller 110 discriminates that the spreading speed of the outline exceeds the predetermined speed, both the drive motor 54 and the stepping motor 112 are controlled by the unit controller 110.” 
	Further, col. 14, lines 62-67 through col. 15, lines 1-5 of Takamori discloses “wherein when an irregular waveform formed by breaking the outline of the outer periphery of the coating solution is detected, said controlling means maintains a width in the direction of a radius of the irregular waveform and performs at least one of reduction in the substrate rotation speed, increase in the discharge amount of the coating solution, and increase in the coating solution discharge rate if the width exceeds a predetermined value.”
	The term “when” has been interpreted “at the time that” (see https://www.thefreedictionary.com/when) and thus interpreted as corresponding to action in “real-time”. Thus, the apparatus of Takamori is presumed to be operable as-disclosed to make adjustments both in real-time and in subsequent coating processes, in accordance with MPEP 716.07.




However, Fitzsimmons teaches a stroboscope configured to illuminate the working surface of the substrate with repeated flashes of light, wherein the stroboscope is configured to illuminate the working surface of the substrate at a predetermined frequency, for the benefit of enhancing resolution of the camera to detect coating defects and generate real-time feedback (col. 3, lines 54-67 through col. 4, lines 1-10). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a stroboscope with the camera in Takamori, and operate it in the claimed manner, as taught by Fitzsimmons, for the benefit of enhancing resolution of the camera to detect coating defects and generate real-time feedback.

Regarding claim 2, Takimori further teaches that the controller 110 (system controller) is configured to adjust a volume of the first liquid dispensed onto the working surface of the substrate W in real time while the substrate W is rotating based on the real-time feedback data (col. 8, lines 30-58; col. 10, lines 10-16; col. 14, lines 62-67 through col. 15, lines 1-4).

Regarding claim 3, Takimori further teaches that the controller 110 (system controller) is configured to adjust a rotational velocity of the chuck 52 (substrate holder) 

Regarding claim 7, Takimori further teaches that the controller 110 (implicit of processor), based on examination of video of movement of resist solution (photoresist) via sensor 105 (video camera), is configured to monitor via display device 113 a coating progression of an initial volume of the resist solution (first liquid) on the working surface of the substrate W and thus configured generate the feedback data indicating when insufficient coverage of the working surface of the substrate W (col. 8, lines 30-37; col. 10, lines 54-60; col. 11, lines 20-31; see for example Fig. 8).

Regarding claim 11, Takimori further teaches that the controller 110 (implicit of processor) is configured to monitor a coating progression of an initial volume of a solution on the working surface of the substrate W and generate real-time feedback (col. 8, lines 30-37; col. 10, lines 54-60; col. 11, lines 20-31; see for example Fig. 8). Takimori further teaches that various types of solutions can be dispensed and monitored (col. 13, lines 43-52).
Takimori discloses every structural feature required for monitoring a coating progression of developer since, for example, the difference between two compositions such as a photoresist and a developer would not be detectable by the controller 110 (implicit of processor). The expression “configured to” associated with the term “developer” does not have a limiting effect on structures such as the camera or the processor ((see MPEP 2103(C)).

A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP 2114(II)).

Regarding claim 13, Takamori further teaches that the controller 110 (system controller) is configured to decrease the rotational speed of the chuck 52 (substrate holder) based on real-time feedback data indicating that the spreading speed of the first liquid exceeds a predetermined speed (col. 8, lines 30-58; col. 10, lines 10-16; col. 14, lines 62-67 through col. 15, lines 1-4). (Applicant’s specification discloses that a “turbulent condition” of the first liquid refers to an excessive spreading speed (Spec., para 0058) (see MPEP 2144.01).

The expressions “outer meniscus” and “inner meniscus” in claims 15 and 16 have been interpreted according to Applicant’s specification to refer to the edge of the liquid (Spec., para 0042, 0047; Drawings, Figs. 2 (ref. no. 129) and Fig. 7 (ref. no. 121)).

Takimori further teaches that the controller 110 (implicit of processor), based on examination of video of movement of resist solution (first liquid), is configured to monitor a coating progression of photoresist across the surface of the substrate W (col. 8, lines 30-37; col. 10, lines 54-60; col. 11, lines 20-31; see for example Fig. 8). This implies monitoring inner and outer edges of the liquid since the inner and outer edges of the liquid determine progression of the resist solution (first liquid) (see MPEP 2144.01).

Regarding claim 17, Takimori further teaches that the nozzle 86 (dispenser) includes a dispense nozzle positioned above the working surface of the substrate W (col. 9, lines 27-36; see for example Fig. 4).
 
Regarding claim 19, Takimori further teaches that the controller 110 (system controller) is configured to adjust both volume of fluid being dispensed and rotational velocity of the chuck 52 (substrate holder) in real time based on the real-time feedback data (col. 8, lines 30-58; col. 10, lines 10-16; col. 14, lines 62-67 through col. 15, lines 1-4).
As mentioned above, col. 10, lines 10-16 of Takamori discloses “Moreover, to prevent a scratchpad, it is suitable to control both the rotation speed of the wafer W and the amount or the speed of the resist solution R discharged. In this case, when the unit controller 110 discriminates that the spreading speed of the outline exceeds the both the drive motor 54 and the stepping motor 112 are controlled by the unit controller 110.” 
	As mentioned above, Takimori also discloses “wherein when an irregular waveform formed by breaking the outline of the outer periphery of the coating solution is detected, said controlling means maintains a width in the direction of a radius of the irregular waveform and performs at least one of reduction in the substrate rotation speed, increase in the discharge amount of the coating solution, and increase in the coating solution discharge rate if the width exceeds a predetermined value.” (col. 14, lines 62-67 through col. 15, lines 1-5).
	The term “when” has been interpreted “at the time that” (see https://www.thefreedictionary.com/when) and thus interpreted as corresponding to action in “real-time”. Thus, the apparatus of Takamori is presumed to be operable as-disclosed to make adjustments both in real-time and in subsequent coating processes, in accordance with MPEP 716.07.

Regarding claim 20, Takimori further teaches that the substrate W is a semiconductor wafer (col. 13, lines 43-52). However, it should be noted that inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). See MPEP 2115.
	
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takamori (USP 6319317) in view of Fitzsimmons (USP 6493078, already of record) as applied to claim 1 above, and in further view of Sanada (USP 5843527, already of record).
Regarding claim 4, as mentioned above, the previous art combination above teaches a stroboscope to generate real-time feedback data.
The previous art combination above does not explicitly teach that the stroboscope is configured to illuminate the working surface of the substrate in phase with substrate rotation. 
However, Sanada teaches a stroboscope (40) configured to illuminate the working surface of the wafer W (substrate) in phase with rotation, for the benefit of avoiding irregular reflection (col. 53, lines 5-23; col. 54, lines 6-14). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to illuminate the substrate in in phase with rotation with the strobe in the previous art combination above, as taught by Sanada, for the benefit of avoiding irregular reflection.

Regarding claim 14, as mentioned above, the apparatus of the combination of Takamori and Fitzsimmons teaches a sensor 105 (video camera) (Takamori: (col. 8, lines 30-37; col. 10, lines 54-60; col. 11, lines 20-31; see for example Fig. 8) and including a strobe to yield stroboscopic images (Fitzsimmons: col. 3, lines 54-67 through col. 4, lines 1-10).
Takimori further teaches that the controller 110 (implicit of processor), based on examination of video of movement of resist solution (photoresist) via sensor 105 (video camera), is configured to monitor via display device 113 a coating progression of resist 
Takimori does not explicitly teach the controller 110 (system controller) being configured to stop dispensing the liquid in real time in response to receiving real-time feedback data indicating when sufficient photoresist has been dispensed for full coverage of the substrate.
	However, Sanada teaches identifying when the working surface of the substrate is fully covered and controller 20 stops dispensing fluid in response to timing feedback indicating that the working surface of the substrate is fully covered, for the benefit of forming a photoresist film in a desired thickness (col. 20, lines 57-66). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor to stop dispensing fluid after identifying when the working surface of the substrate is fully covered in the previous art combination above, as taught by Sanada, for the benefit of forming a photoresist film in a desired thickness.

Claims 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takamori (USP 6319317) in view of Fitzsimmons (USP 6493078, already of record) as applied to claims 1 and 7 above, and in further view of Davlin (US 2003012868, already of record).
Regarding claim 6, as mentioned above, Takimori further teaches that the controller 110 (system controller) is configured to control the nozzle 86 (dispenser) to adjust a volume of the resist solution (first liquid) dispensed as a continuous stream onto the working surface of the substrate W in real time based on the real-time feedback data (col. 8, lines 30-58; col. 10, lines 10-16; col. 14, lines 62-67 through col. 15, lines 1-4).
Takamori does not explicitly teach that the nozzle 86 (dispenser) is configured to dispense selective amounts of the resist solution (first liquid, photoresist).
However, Davlin teaches a nozzle 143 (dispenser) configured to dispense selective amounts of photoresist solution based on feedback data, for the benefit of completely covering the substrate (112) with the photoresist solution (para 0030; see for example Figs. 3-5). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adjust the volume in the apparatus of Takamori by modifying the nozzle 86 (dispenser) to dispense selective amounts rather than a continuous stream, as taught by Davlin, for the equivalent purpose of completely covering the substrate W with the resist solution (first liquid).

	Regarding claim 8, as mentioned above, Takimori further teaches that the controller 110 (implicit of processor), based on examination of video of movement of resist solution (photoresist) via sensor 105 (video camera), is configured to monitor via display device 113 a coating progression of an initial volume of the resist solution (first liquid) on the working surface of the substrate W and thus configured to generate the feedback data indicating when insufficient coverage of the working surface of the 
Takamori does not explicitly teach dispensing an additional discrete volume of the resist solution (first liquid) after the initial volume of the resist solution (first liquid) on the substrate W in real time, the additional volume being sufficient to complete full coverage of the resist solution (first liquid) on the working surface of the substrate.
However, Davlin teaches dispensing an initial volume of liquid on the substrate (112), and then dispensing an additional discrete volume of liquid on the substrate (112), for the benefit of completely covering the substrate (112) with the liquid (para 0030; see for example Figs. 3-5). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to increase the volume of resist solution (first liquid) dispensed in the apparatus of Takamori by dispensing an additional discrete volume of resist solution (first liquid), as taught by Davlin, for the benefit of completely covering the substrate W with the resist solution (first liquid).

	Regarding claim 10, as mentioned above, Takimori further teaches that the controller 110 (system controller) is configured to control the nozzle 86 (dispenser) to adjust a volume of the resist solution (first liquid) dispensed as a continuous stream onto the working surface of the substrate W in real time based on the real-time feedback data (col. 8, lines 30-58; col. 10, lines 10-16; col. 14, lines 62-67 through col. 15, lines 1-4).

However, as mentioned above, Davlin teaches a nozzle 143 (dispenser) configured to dispense selective amounts of photoresist solution based on feedback data, for the benefit of completely covering the substrate (112) with the photoresist solution (para 0030; see for example Figs. 3-5). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adjust the volume in the apparatus of Takamori by modifying the nozzle 86 (dispenser) to dispense selective amounts rather than a continuous stream, as taught by Davlin, for the equivalent purpose of completely covering the substrate W with the resist solution (first liquid).
The expression “configured to” associated with “negative tone developer” relates to functional language that does not have a limiting effect on the claimed dispenser since photoresist and developer are dispensed using identical equipment, and Takimori explicitly mentions that various types of solutions may be used (col. 13, lines 42-52) (see MPEP 2103(C)). 
A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP 2114(II)).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takamori (USP 6319317) in view of Fitzsimmons (USP 6493078, already of record) and Davlin (US 2003012868, already of record) as applied to claim 8 above, and in further view of Sanada (USP 5843527, already of record).
Regarding claim 9, as mentioned above, the apparatus of the combination of Takimori and Fitzsimmons teaches a video camera including a strobe to yield stroboscopic images. 
As mentioned above, Davlin further teaches that the system controller (120) is configured to dispense, based on examination of the video of movement of the liquid, a calculated volume of liquid, in real time, to fully cover the working surface of the substrate based on the dispense time (para 0022, 0030, 0031).
The previous art combination above does not explicitly teach that the total dispense volume corresponds to less than 50% excess volume needed to cover the substrate.
However, Sanada teaches calculating the total volume of dispensed fluid based on the dispense time to eliminate excessive photoresist supply (i.e., to be less than 50% excess volume needed to cover the substrate), for the benefit of achieving resource saving (col. 30, lines 54-63). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispense time to dispense less than 50% excess volume needed to cover the substrate in the previous art combination above, as taught by Sanada, for the benefit of achieving resource saving.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takamori (USP 6319317) in view of Fitzsimmons (USP 6493078, already of record) as applied to claim 1 above, and in further view of Wang (US 20170248848).
Regarding claim 12, as mentioned above, Takamori further teaches that the sensor 105 (video camera) is configured to generate real-time feedback data indicating either sufficient or insufficient coverage of the liquid on the substrate W (col. 8, lines 30-37; col. 10, lines 54-60; col. 11, lines 20-31; see for example Fig. 8). Takamori further teaches that the controller 110 (system controller) is configured to adjust the rotational speed of the chuck 52 (substrate holder) based on the real-time feedback data (col. 8, lines 30-58; col. 10, lines 10-16; col. 14, lines 62-67 through col. 15, lines 1-4).
Takamori does not explicitly teach increasing the rotational speed of chuck 52 (substrate holder) due to insufficient coverage of the first liquid on the substrate.
	However, Wang teaches that it is generally well known in the art to increase the rotation speed for forming a photoresist layer on a wafer for the benefit of ensuring that the entire surface of the wafer is evenly coated with photoresist (para 0005). It is implicit that this step is carried out during the coating process when the photoresist is not evenly coated (i.e., insufficient coverage). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adjust the rotational speed of the chuck 52 (substrate holder) based on the real-time feedback data indicating insufficient coverage by increasing the rotation speed in the apparatus of Takamori, as taught by Wang, for the benefit of ensuring that the entire surface of the wafer is evenly coated.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takamori (USP 6319317) in view of Fitzsimmons (USP 6493078, already of record) as applied to claim 1 above, and in further view of Whitman (USP 6893504, already of record).
Regarding claim 18, as mentioned above, Takimori further teaches that the nozzle 86 (dispenser) includes a dispense nozzle positioned above the working surface of the substrate W (col. 9, lines 27-36; see for example Fig. 4).
Takimori does not explicitly teach that the dispense unit includes a dispense nozzle array. 
However, Whitman teaches a dispense nozzle array (16, 18, 22) positioned above the working surface of the substrate (20), for the benefit of providing an event and efficient distribution of fluid across the wafer surface (col. 3, lines 1-15; see for example Fig. 1). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispense unit as a dispense nozzle array in the previous art combination above, as taught by Whitman, for the benefit of providing an event and efficient distribution of fluid across the wafer surface.

Double Patenting
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/247,769.
In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960).  See MPEP 2131.02.
The limitation “a camera positioned to capture images of the working surface of the substrate while the substrate is being rotated and illuminated” recited in claim 1 of co-pending application 16/247,769 refers to a camera that is not patentably distinct from the claimed camera in the limitation “a camera positioned to capture images of liquid progression across the working surface of the substrate” recited in claim 1 of the instant application. Thus, the camera recited in claim 1 of co-pending application 16/247,769 anticipates the claimed camera recited in claim 1 of the instant application, since a camera that captures images of the working surface of the substrate while the substrate is rotated corresponds to a camera that captures images of liquid progression across the working surface of the substrate. MPEP 2173.05(g) states “A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used.” MPEP 804(II)(B)(2)(a) states “The portion of the reference disclosure that describes subject matter that falls within the scope of a reference claim may be relied upon to properly construe the scope of that claim.”
Further, the limitation “the system controller configured to make a real-time adjustment of the volume of the first liquid dispensed onto the working surface of the substrate” recited in claim 1 of co-pending application 16/247,769 falls within the scope 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Examiner has reviewed the patent prosecution for co-pending Application No. 16/247,777. The Examiner finds that Takimori discloses making real-time adjustments in response to real-time feedback data as recited in independent claims 1 and 9 of the instant application for the reasons mentioned above (see Action above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717